Citation Nr: 1446966	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-34 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran appeared at a hearing before the undersigned via Video conference in March 2013.  A transcript of the hearing is in the Veteran's file.

The issue of entitlement to service connection for lumbar spondylosis REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the hearing in March 2013, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for bilateral foot and knee disabilities be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for the withdrawal of the substantive appeal regarding the claim of service connection for a bilateral knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the hearing in March 2013, prior to the promulgation of a decision, the Veteran requested that the issues of entitlement to service connection for bilateral foot and knee disabilities be withdrawn.  Therefore, there remain no allegation of errors of fact or law for appellate consideration, and these issues are dismissed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The issue of entitlement to service connection for a bilateral foot disability is dismissed.

The issue of entitlement to service connection for a bilateral knee disability is dismissed.


REMAND

At the hearing in March 2013, the Veteran testified that she received approximately six duty limiting profiles due to her back.  These service personnel records are highly relevant to her appeal and must be associated with the claim file.

The Veteran also testified that she received treatment for her back under her ex-husband's service/social security number between the time she separated from service and the time he separated from service, approximately from  October 1995 to 1999.  A December 2008 record request yielded a small number of records pertaining only to the Veteran's pregnancy.  VA must undertake additional efforts to obtain records pertinent to VA treatment of the Veteran's back disability.  See 38 C.F.R. § 3.159(c)(2)(2013).

The record indicates that there may be additional outstanding VA and private treatment records pertaining to the Veteran's back disability, namely VA treatment at El Paso, VAMC, and private treatment by Dr. J. R. B.  Upon remand, these records must also be obtained.

In April 2009, a VA examiner opined that the Veteran's current lumbar spondylosis is not related to an in-service injury.  The rationale was that service treatment records show one diagnosis of lumbar strain without trauma in 1993 and there is no evidence of follow until 2009.  The April 2009 examiner's opinion appears to have been predicated upon the facts as they were known at the time of the examination.  However, if the requested development yields new evidence of low back problems or treatment prior to 2009, re-examination will be needed.  See Barr v. Nicholson, 21 Vet.App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release Information to VA, for Dr. J. R. B., as well as any other private doctor who has treated the Veteran's back disability. 

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the back disability.  The Veteran should be informed that in the alternative she may obtain and submit the records herself. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's (i) service personnel records, including any physical profiles, and (ii) any outstanding service treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain any outstanding VA treatment records, including those under the Veteran's ex-husband's sponsorship from October 1995 to 2000.  (see claims folder for name and Social Security number).
	
If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  If the above development yields new evidence of low back problems or treatment prior to 2009, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to diagnose any current low back disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is related to the Veteran's active service. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


